James T. Campbell, Justice,
concurring.
In his briefing, appellant has characterized his evidentiary sufficiency argument as the State’s failure to satisfy the corpus delicti rule. The Court decides the case as it was briefed, under the corpus delicti rule, and I certainly do not quarrel with the Court for doing so. That said, I would point out that, as the Court’s opinion correctly states, the officer testified to his traffic stop of appellant, and to his discovery of a loaded .38 pistol under the driver’s seat of the vehicle appellant was driving.. The officer identified appellant in court, and the pistol was admitted into evidence.1 Appellant stipulated at trial that he had been convicted of a felony. The State relied not at all on any “confession” by appellant for its proof of all those facts. There was no danger here of a conviction based solely on appellant’s false confession to a crime that never occurred. See Miller v. State, 457 S.W.3d 919, 926 (Tex. Crim. App. 2015) (rule “provides essential protection for those defendants who would confess to an imaginary crime because of mental infirmity or for other reasons”). To the degree the corpus delicti doctrine has any application in this case, I would hold its corroboration requirement was fully satisfied by appellant’s in-court stipulation to his prior felony conviction and the testimony showing his possession of the pistol. See Carrizales v. State, 414 S.W.3d 737, 743 (Tex. Crim. App. 2013) (doctrine requires independent evidence that “essential nature” of charged crime was committed by someone, citing Hacker v. State, 389 S.W.3d 860, 865-66 (Tex. Crim. App. 2013)); Salazar v. State, 86 S.W.3d 640, 644 (Tex. Crim. App. 2002). To support appellant’s conviction under Penal Code section 46.04(a)(1), there remained only proof beyond reasonable doubt that the date of appellant’s possession of the firearm in October 2012 was within five years of his release from confinement. As the Court notes, for reasons unclear to us the State relied on an extrajudicial statement by appellant for proof of that fact. If, as appellant contends, the corpus delicti rule required corroboration of his extrajudicial statement, I agree with the Court that the judgment showing ap*430-438pellant’s felony conviction in May 2003 provided the corroboration. The judgment shows appellant was assessed a sentence of seven years confinement. The judgment showing those facts makes the truth of his statement he “got out of prison” in 2009 more probable than it would be without the judgment. See Rocha v. State, 16 S.W.3d 1, 4 (Tex. Crim. App. 2000) (standard for independent evidence). I concur in the Court’s disposition of the appeal.

. In addition the jury saw a video depicting the officer’s encounter with appellant.